USCA11 Case: 19-11720     Date Filed: 01/15/2021   Page: 1 of 6



                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 19-11720
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 5:18-cv-00007-LGW-BWC



COREY ALLAN DONALDSON,

                                                Plaintiff - Appellant,

versus

GEO GROUP, INC., et.al.,

                                                Defendants,

TONY NORMAND,
Federal Agent (F.B.O.P.)

                                                Defendant - Appellee.

                           ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                               (January 15, 2021)

Before NEWSOM, ANDERSON and DUBINA, Circuit Judges.
          USCA11 Case: 19-11720        Date Filed: 01/15/2021    Page: 2 of 6



PER CURIAM:

      Appellant Corey Donaldson appeals from the district court’s order

dismissing his Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S. Ct. 1999

(1971), action for failing to state a claim upon which relief could be granted. See

Fed. R. Civ. P. 12(b)(6). Donaldson argues that the Prison Litigation Reform Act

(“PLRA”), 42 U.S.C. § 1997e, did not apply to his action because the injuries he

suffered did not occur within a prison but occurred while authorities were

transferring him to another prison facility. Donaldson also contends that even if

the PLRA did apply, the constitutional injury he alleged was sufficient to satisfy

the injury requirement of the PLRA. After a review of the record and reading the

parties’ briefs, we affirm the district court’s order of dismissal.

                                           I.

      Donaldson, proceeding pro se, filed an amended complaint in the U.S.

District Court for the Eastern District of North Carolina against GEO Group, Inc.,

a private company that managed and operated correctional institutions, Tracy

Johns, the warden of the D. Ray James prison in Georgia (“James prison”), Brick

Tripp, the warden of the Rivers Correctional Facility in North Carolina (“the

Rivers facility”), and Tony Normand (“Normand”), a Federal Bureau of Prisons

employee stationed at the James prison. Donaldson initially asserted claims under

Bivens and the Federal Tort Claims Act but withdrew the latter claim. Donaldson

                                           2
          USCA11 Case: 19-11720       Date Filed: 01/15/2021      Page: 3 of 6



alleged that he began a hunger strike because he believed that prison officials

intercepted and destroyed his letter to the New York Stock Exchange in which he

protested conditions at the James prison and complained about the GEO’s

management of the James prison. Donaldson claimed that the defendants retaliated

against him by kidnapping him, hogtying him in chains while he was in a

weakened state due to his hunger strike, placing him in a van, and driving him to

the Rivers facility in North Carolina. Donaldson asserted four injuries: (1)

unlawful kidnapping and trafficking; (2) destruction of legal mail; (3) deprivation

of access to grievance procedures; and (4) mistreatment by authorities (hogtying)

while in a medically fragile state and wrongful transportation.

      The district court in North Carolina dismissed the case against the GEO

Group, Tracy Johns, and Brick Tripp because neither a private corporation nor its

employees are subject to suit under Bivens. Normand filed his first motion to

dismiss on the grounds that Donaldson had failed to exhaust his administrative

remedies and venue was improper in the Eastern District of North Carolina. The

district court granted the motion as to improper venue but denied it without

prejudice as to Donaldson’s failure to exhaust. On February 1, 2018, the district

court then transferred the case to the Southern District of Georgia (“SDGA”).

      Donaldson immediately filed a motion asking the SDGA to reconsider the

North Carolina district court’s order dismissing the GEO Group, Tracy Johns, and

                                          3
          USCA11 Case: 19-11720       Date Filed: 01/15/2021   Page: 4 of 6



Brick Tripp. Donaldson also filed a motion for summary judgment on the ground

that Normand had not produced any admissible evidence disputing any of the

allegations in Donaldson’s amended complaint. Later, Normand filed a second

motion to dismiss on three grounds: insufficient service of process, failure to

exhaust administrative remedies, and the failure to allege physical injury as

required by the PLRA. Donaldson responded by asserting that the second motion

to dismiss was improper and untimely, and that the PLRA did not apply to his case

because he was not confined in a correctional facility at the time the defendants

transported him. Donaldson claimed injury from the violation of his civil right not

to be kidnapped, and he clarified that his amended complaint sought exclusively

punitive damages.

      A magistrate judge issued a report and recommendation (“R & R”)

recommending, in relevant part, that the district court deny Donaldson’s motion for

summary judgment, grant Normand’s motion for dismissal in part, and dismiss the

action for failure to allege a physical injury. (R. Doc. 97.) The magistrate judge

concluded that good cause existed for the untimely filing of Normand’s second

motion to dismiss, and that Normand was allowed to file the motion to dismiss

because the prior denial of the motion to dismiss by the district court in North

Carolina was without prejudice. The magistrate judge also concluded that

Donaldson failed to allege a physical injury as required to support his claim for

                                          4
          USCA11 Case: 19-11720         Date Filed: 01/15/2021     Page: 5 of 6



exclusively punitive damages because kidnapping is an act, not an injury, and he

did not allege that he suffered physical injury. (Id. at 14.) The magistrate judge

also recommended that Donaldson’s motion for summary judgment be denied

because it would be moot if the motion to dismiss was granted, and because

Donaldson failed to carry his burden of proving that there were no disputed

material facts at issue. (Id. at 16–17.)

      Donaldson filed objections to the R & R, mainly reiterating the same

arguments and reasserting that he suffered injury when he was kidnapping and

transported across state lines. The district court overruled his objections, adopted

the R & R, granted, in part, Normand’s motion to dismiss, denied Donaldson’s

motion for summary judgment as moot, and dismissed the case. (R. Doc. 100.)

                                            II.

      This court reviews de novo the dismissal of a complaint for failure to state a

claim. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). To survive dismissal

under Rule 12(b)(6), a pleading must contain more than mere labels and conclusions.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964–65 (2007).

“Factual allegations must be enough to raise a right to relief above the speculative

level.” Id. at 555, 127 S. Ct. at 1965. Dismissal for failure to state a claim is

appropriate if the facts as pled fail “to state a claim for relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (citation

                                            5
            USCA11 Case: 19-11720     Date Filed: 01/15/2021   Page: 6 of 6



omitted) (acknowledging plausibility standard rather than probability requirement).

The PLRA applies to all federal civil actions brought by prisoners for injuries

suffered while in custody, even if the incidents occurred outside prison walls.

Napier v. Preslicka, 314 F.3d 528, 532–33 (11th Cir. 2002). Punitive damages are

not available to prisoners under the PLRA absent the demonstration of physical

injury that satisfies § 1997e(e)’s physical injury requirement, and this applies even

to constitutional claims. Al-Amin v. Smith, 637 F.3d 1192, 1198–99 (11th Cir. 2011).

                                         III.

      We conclude from the record that the district court did not err in dismissing

Donaldson’s complaint because it failed to state a claim upon which relief could be

granted. The district court properly determined that the PLRA applied to

Donaldson’s claim because he was in custody during his prison transport, and his

failure to allege a physical injury was fatal to his claim. See Al-Amin, 637 F.3d at

1198–99. Furthermore, we conclude from the record that the district court

properly denied Donaldson’s motion for summary judgment because it was moot

in light of the district court’s grant of Normand’s motion to dismiss. Accordingly,

based on the aforementioned reasons, we affirm the district court’s order granting

Normand’s motion to dismiss and denying Donaldson’s motion for summary

judgment.

      AFFIRMED.

                                          6